Name: Council Decision (EU) 2018/580 of 12 April 2018 appointing three members of the Committee established according to Article 11.3 of the Statute of the European System of Central Banks and of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary economics
 Date Published: 2018-04-17

 17.4.2018 EN Official Journal of the European Union L 97/13 COUNCIL DECISION (EU) 2018/580 of 12 April 2018 appointing three members of the Committee established according to Article 11.3 of the Statute of the European System of Central Banks and of the European Central Bank THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 11.3 thereof, HAS ADOPTED THIS DECISION: Article 1 The following persons are hereby appointed as members of the Committee established according to Article 11.3 of the Statute of the European System of Central Banks and of the European Central Bank:  MÃ ¡rio CENTENO, Minister for Finance of Portugal;  Peter KAÃ ½IMÃ R, Minister for Finance of Slovakia;  Edward SCICLUNA, Minister for Finance of Malta. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 12 April 2018. For the Council The President T. DONCHEV